In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition of the Family Court, Kings County (Danoff, J.), dated April 19, 2012, which, after fact-finding and dispositional hearings, found that she permanently neglected the subject child, terminated her parental rights, and transferred custody and guardianship of the subject child to SCO Family of Services, Inc., and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the evidence presented at the fact-finding hearing established that the presentment agency made diligent efforts to assist her in planning for the future of her child (see Social Services Law § 384-b). These efforts included meetings with the mother, who was incarcerated, advising her of the child’s progress, and encouraging her to participate in planning for the child (see Matter of Kenneth Frederick G. [Charles G.], 81 AD3d 645 [2011]; Matter of Imani M., 61 AD3d 870, 870-871 [2009]; Matter of Jeremy D.R., 40 AD3d 764, 765 [2007]). Despite these efforts, the mother failed to provide a realistic alternative to foster care for the child and made no plans for his future (see Matter of Kenneth Frederick G. [Charles G.], 81 AD3d 645 [2011]; Matter of Jeremy D.R., 40 AD3d at 765; Matter of “Female” V., 21 AD3d 1118 [2005]). Therefore, the Family Court’s determination that the mother permanently neglected the child should not be disturbed.
The evidence adduced at the dispositional hearing supported the Family Court’s determination that termination of the mother’s parental rights was in the best interests of the child (see Family Ct Act § 631; Matter of Michael B., 80 NY2d 299 [1992]; Matter of Kenneth Frederick G. [Charles G.], 81 AD3d 645 [2011]; Matter of Jeremy D.R., 40 AD3d at 765).
The mother’s remaining contention is without merit. Angiolillo, J.P., Chambers, Roman and Hinds-Radix, JJ., concur.